Citation Nr: 0913399	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO. 05-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for service-connected 
low back strain, rated as 10 percent disabling from April 28, 
2006 to May 2, 2007, and rated as 20 percent disabling from 
May 3, 2007 to present.

2. Entitlement to an effective date prior to April 28, 2006 
for the grant of an increased rating to 10 percent for 
service-connected low back strain.

3. Entitlement to a disability rating in excess of 10 percent 
for essential hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran testified at a hearing at the RO in August 
2007. The Veteran and his spouse testified at a Board hearing 
at the RO in January 2009. 


FINDINGS OF FACT

1. For the time period from April 28, 2006 to May 2, 2007, 
the Veteran's service-connected low back strain was 
manifested by complaints of constant pain with some 
tenderness and back spasm and forward flexion limited by pain 
to 90 degrees, extension limited by pain to 30 degrees, and 
right lateral flexion, left lateral flexion, right lateral 
rotation and left lateral rotation, limited to 30 degrees 
without pain, with no evidence of neurological manifestations 
or incapacitating episodes.

2. For the time period from May 3, 2007 to present, the 
Veteran's service-connected low back strain has been 
manifested by complaints of daily pain with occasional 
radiation, tenderness of the spine, and flexion limited on 
repetitive use to 50 degrees, extension to 20 degrees, 
lateral bending to 20 degrees bilaterally, and lateral 
rotation to 15 degrees bilaterally, with no evidence of 
incapacitating episodes or neurological involvement. 

3. The Veteran did not perfect an appeal of the May 20, 2003 
RO rating decision and that decisions became final.

4. There is no document constituting a formal or informal 
claim for an increased rating for the Veteran's service-
connected low back disability prior to the September 13, 2004 
claim and after the May 20, 2003 prior final claim.

5. It is not factually ascertainable that the Veteran's 
service-connected low back strain increased in severity to 
warrant assignment of a 10 percent disability rating prior to 
April 28, 2006.

6. On January 12, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw the claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected essential hypertension.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for low back strain, for the period from April 28, 
2006 to May 2, 2007, were not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2. The criteria for a disability rating in excess of 20 
percent for low back strain, for the period from May 3, 2007 
to present, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3. The May 2003 rating decision is final. 38 U.S.C.A. 
§ 7105(c).

4. The criteria for an effective date prior to April 28, 2006 
for the assignment of a 10 percent disability rating for 
service-connected low back strain have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2008).

5. The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to a disability rating 
in excess of 10 percent for service-connected essential 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In November 2004, March 2006, and June 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims claims. 
The letters advised the Veteran of what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA. Moreover, the June 2008 
letter complied with the requirements articulated in the 
holding of Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued. However, the Veteran was not prejudiced 
from these errors because the RO readjudicated the Veteran's 
claim in the September 2008 supplemental statement of the 
case after providing appropriate notice. Thus, the Board 
finds that the essential fairness of the adjudication process 
was not affected by the VCAA errors.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims. See 38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Increased Rating for Low Back Strain

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

As explained below in more detail, the Board finds the 
Veteran's date of claim for an increased rating for his 
service-connected low back strain is September 13, 2004. For 
the time period from one year before the date of the 
Veteran's claim to present, the relevant medical evidence 
includes a December 30, 2003 VA treatment note which shows 
the Veteran presented with a chief complaint of cocaine 
relapse. On examination, the Veteran reported ongoing back 
pain, but no back abnormalities were noted.

A February 2005 VA examination report notes that the Veteran 
reported being able to do exercises such as jumping jacks, 
push-ups and walking but noted occasional low back pain with 
no radiating pain or numbness in the lower extremities. The 
Veteran also denied any flare-ups, incapacitating episodes, 
or additional limitations with repetitive use. On physical 
examination, the Veteran had forward flexion to 90 degrees 
without pain, extension to 30 degrees without pain, left and 
right lateral flexion to 30 degrees without pain and left and 
right lateral rotation to 45 degrees without pain. Active 
range of motion did not produce any weakness, fatigue, or 
incoordination. No neurological deficits, muscle spasm or 
muscle atrophy were noted. The diagnosis was past low back 
strain and current degenerative changes of the lumbar spine, 
confirmed by x-ray images.

A September 2005 VA treatment note shows that the Veteran 
sought medical assistance for substance abuse. In the course 
of evaluating the Veteran, a history was taken, which 
revealed ongoing back pain, but on physical examination, no 
back abnormalities were noted.

An April 2006 VA examination report shows that the Veteran 
complained of constant low back pain that increased if he sat 
for long periods of time or did any type of lifting or 
bending. He denied any periods of flare-up of his back pain. 
He denied any numbness, weakness, bowel or bladder 
incontinence. He had a normal gait. He denied losing any days 
of work because of his back disability and denied any 
additional limitation following repetitive use or additional 
limitations due to flare-ups. There was no effect of 
incoordination or fatigue on his spine function. He claimed 
one "incapacitating episode" in the previous year.

Range of motion on examination showed forward flexion to 90 
degrees with pain at 90 degrees; extension to 30 degrees with 
pain at 30 degrees; and right lateral flexion, left lateral 
flexion, right lateral rotation and left lateral rotation, 
all to 30 degrees without pain. A neurological examination 
was within normal limits, but some tenderness and muscle 
spasm was noted in the low back.

A May 2007 VA examination report shows that the Veteran 
reported daily low back pain with occasional radiation down 
the left leg to the foot. He complained of subjective 
numbness of the toes and feet, but he also noted that he has 
type II diabetes. The Veteran reported that he walked about 
three miles each day for exercise and that his back 
disability did not interfere with his ability to work. The 
Veteran denied incapacitating episodes of back pain or bowel 
or bladder impairment. He reported some increased limitations 
with repetitive use of the spine. On physical examination, 
there was some tenderness of the spine. Flexion was to 70 
degrees, with pain; extension was to 20 degrees, with pain; 
lateral bending was to 20 degrees bilaterally; and lateral 
rotation was to 15 degrees bilateral. These motions were 
limited by pain to the degrees noted. The examiner stated 
that repetitive motion of the lumbar spine further limited 
flexion to 50 degrees. No associated neurological deficits 
were noted.

January 2007 VA treatment notes show complaints of back pain 
and a request for referral to a chiropractor for treatment. 
May, June and July 2007 VA treatment notes show chiropractic 
treatment for complaints of constant low back pain and 
stiffness with occasional radiation into the left lower 
extremity.

VA promulgated regulations for the evaluation of disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified, in pertinent part, at 38 
C.F.R. 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003. The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms. As the Veteran 
filed his claim for an increased rating in 2004, the amended 
regulations are to be applied to this claim.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237. Degenerative 
arthritis of the spine is Code 5242. Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

10 percent- forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

For the time period from April 2006 to May 2, 2007, the 
relevant, competent evidence of record shows that the 
Veteran's low back disability was manifested by complaints of 
constant pain that increased with prolonged sitting or 
activity with no period of flare-ups. Although the Veteran 
claimed one "incapacitating episode" in the previous year, 
he submitted no documentation to show that he was confined to 
bed rest by a physician, as required by VA regulations in 
order to meet the definition of an incapacitating episode for 
rating purposes. Objectively, the Veteran had forward flexion 
limited by pain to 90 degrees; extension limited by pain to 
30 degrees; and right lateral flexion, left lateral flexion, 
right lateral rotation and left lateral rotation, limited to 
30 degrees without pain, with no neurological manifestations, 
but some tenderness and back spasm. 

The Board finds, therefore, that during the time period from 
April 28, 2006 to May 2, 2007, the manifestations of the 
Veteran's service-connected low back disability did not more 
closely approximate the criteria for a 20 percent disability 
rating, which require flexion limited to less than 60 degrees 
or less, or a combined range of motion limited to 120 degrees 
or less, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphyosis.

For the time period from May 3, 2007 to present, the 
relevant, competent evidence of record shows complaints of 
daily pain with occasional radiation that did not prevent 
walking about three miles each day for exercise or working. 
Objectively, there was some tenderness of the spine with 
flexion limited on repetitive use to 50 degrees, extension to 
20 degrees, lateral bending to 20 degrees bilaterally, and 
lateral rotation to 15 degrees bilaterally. There was no 
evidence of incapacitating episodes or neurological 
involvement. 

The Board finds, therefore, that during the time period from 
May 3, 2007 to present, the manifestations of the Veteran's 
service-connected low back disability do not more closely 
approximate the criteria for a 40 percent disability rating 
which require flexion limited to 30 degrees or less or 
favorable ankylosis. The Board notes that a 30 percent 
disability rating is not warranted in the instant case as 
such disability rating is only available for disability of 
the cervical spine.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, a higher rating is not warranted 
under these provisions for either time period as the ranges 
of motion as documented in the examination reports reflect 
consideration of pain on motion and the examination reports 
reflect that there is no additional loss of joint function 
resulting from fatigue, incoordination, or lack of endurance.

Additionally, as the relevant, competent evidence of record 
for the entire rating period shows no evidence of 
incapacitating episodes (as defined by VA regulation) or 
neurological involvement, higher ratings are not warranted 
under the provisions of Diagnostic Code 5243 for 
Intervertebral Disc Syndrome.

Earlier Effective Date for Low Back Strain

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a). The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim. 38 C.F.R. § 
3.157(b)(1). Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits. 
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim. 38 C.F.R. § 3.157(b)(2).

The current effective date for the assignment of a 10 percent 
disability rating for the Veteran's service-connected low 
back strain is April 28, 2006, the date of the VA examination 
report which showed an increase in the severity of the 
Veteran's service-connected low back disability.

The record reflects that the Veteran has filed numerous 
claims for increased ratings for low back strain over the 
years. In a May 20, 2003 rating decision, the RO denied the 
Veteran a compensable disability rating for service-connected 
low back strain. The Veteran did not appeal this disability 
rating. As such, the May 20, 2003 rating decision became 
final. 38 U.S.C.A. § 7105(c).

In Rudd v. Nicholson,  20 Vet. App. 296 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of an earlier effective date. 
A freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality. Thus, the Veteran cannot "reach behind" the final 
May 20, 2003 rating decision to establish an effective date 
earlier than May 20, 2003 unless he alleges CUE. 

The Board is therefore limited to considering the evidence of 
record between the current April 28, 2006 effective date and 
the May 20, 2003 final rating decision in order to determine 
if an earlier effective date for the Veteran's 10 percent 
disability rating for low back strain is warranted. After 
careful review of the evidence of record, the Board finds 
that the preponderance of the evidence weighs against a 
finding that a disability rating of 10 percent for the 
Veteran's low back strain is warranted prior to the current 
April 28, 2006 effective date.

As noted above, the only relevant medical evidence for this 
time period consists of the December 30, 2003 VA treatment 
note which shows no back abnormalities on physical 
examination; the February 2005 VA examination report which 
shows the Veteran had forward flexion to 90 degrees without 
pain, extension to 30 degrees without pain, left and right 
lateral flexion to 30 degrees without pain, and left and 
right lateral rotation to 45 degrees without pain; and a 
September 2005 VA treatment note which shows that on physical 
examination, no back abnormalities were noted.

The Board finds that none of this evidence shows that the 
manifestations of the Veteran's service-connected low back 
strain more closely approximated the criteria for a 10 
percent disability rating during this time period as the 
evidence does not show any limitation of motion even close to 
flexion of 60 degrees or less or a combined range of motion 
of 235 degrees or less or any other abnormalities such as 
muscle spasm, guarding or localized tenderness or vertebral 
body fracture. 

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected low back strain increased in severity enough to 
warrant a 10 percent disability rating at any point prior to 
the current April 28, 2006 effective date.

Benefit of the Doubt

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Withdrawal of Hypertension Issue

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision. Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary. Here, in January 2009, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran that he was 
withdrawing his appeal of the denial of entitlement to a 
disability rating in excess of 10 percent for essential 
hypertension. Hence, there remains no allegation of errors of 
fact or law for appellate consideration on this issue, the 
Board has no further jurisdiction in this matter, and the 
appeal must be dismissed without prejudice.




ORDER

An increased rating for service-connected low back strain, 
rated as 10 percent disabling from April 28, 2006 to May 2, 
2007 and rated as 20 percent disabling from May 3, 2007 to 
present, is denied.

An effective date prior to April 28, 2006 for the grant of an 
increased rating to 10 percent for service-connected low back 
strain is denied.

The issue of entitlement to a disability rating in excess of 
10 percent for essential hypertension is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


